DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 04/28/2022, with respect to the rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a ceramic multilayer body including a plurality of ceramic layers and a plurality of internal electrodes that are layered, the ceramic multilayer body including a pair of main surfaces opposed to each other in a height direction, a pair of side surfaces opposed to each other in a width direction orthogonal or substantially orthogonal to the height direction, and a pair of end surfaces opposed to each other in a length direction orthogonal or substantially orthogonal to both of the height direction and the width direction; a conductor layer covering each of the end surfaces of the ceramic multilayer body and electrically connected to the internal electrodes; an insulating layer disposed on each of the end surfaces of the ceramic multilayer body and completely covering the conductor layer on the end surfaces; and an external electrode electrically connected to the conductor layer; wherein the conductor layer extends to a portion of each of the main surfaces of the ceramic multilayer body; and a portion of each of the main surfaces of the ceramic multilayer body is exposed from each of the insulating layer and the external electrode.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “an insulating layer disposed on each of the end surfaces of the ceramic multilayer body and completely covering the conductor layer on the end surfaces and a portion of each of the main surfaces of the ceramic multilayer body is exposed from each of the insulating layer and the external electrode” in combination with the other claim limitations. 

Cited Prior Art
YANG et al (US 2019/0385795) teaches relevant art in Fig. 2-3. 
Han et al (US 10770232) teaches relevant art in Fig. 6.
MASUNARI (US 2017/0256359) teaches relevant art in Fig. 3.
LEE et al (US 2015/0318111) teaches relevant art in [0049].
MOTOKI et al (US 2010/00290172) teaches relevant art in Fig. 1.
ASANO et al (US 2018/0082785) teaches relevant art in Fig. 1-2.
ASANO et al (US 2018/0082788) teaches relevant art in Fig. 1-2.
PARK et al (US 2017/0164479) teaches relevant art in Fig. 1-4.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848